Case: 13-14115   Date Filed: 07/23/2014   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14115
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:11-cr-00047-CDL-MSH-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

YANCY CRAFT,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                              (July 23, 2014)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
              Case: 13-14115     Date Filed: 07/23/2014   Page: 2 of 3


      Appellant Yancy Craft pled guilty to one count of knowingly receiving child

pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A). In exchange for Craft’s

guilty plea, the Government stipulated in a written plea agreement that, for

purposes of sentencing, Craft possessed three images of child pornography.

However, subsequent forensic examination of Craft’s computer and hard drives

revealed more than 3,900 prohibited images. Consequently, in preparing the

presentence investigation report, the probation officer applied a five-level

enhancement under U.S.S.G. § 2G2.2(b)(7)(D) because Craft’s offense involved

600 or more images. The § 2G2.2(b)(7)(D) enhancement, together with other

adjustments and Craft’s criminal history category of I, yielded an advisory

guidelines range of 151 to 188 months’ imprisonment. At sentencing, Craft asked

the district court to accept the stipulation in the plea agreement and sentence him

based on his possession of three images. The district court declined to accept the

stipulation and sentenced Craft to 151 months’ imprisonment. On appeal, Craft

argues the district court should not have sentenced him based on his possession of

more than 3,900 images of child pornography but, instead, should have accepted

the stipulation in the plea agreement and sentenced him based on only three

images.




                                          2
                Case: 13-14115        Date Filed: 07/23/2014      Page: 3 of 3


       The district court did not err by declining to accept the stipulation in Craft’s

plea agreement. 1 We have explained that, in calculating a defendant’s sentence,

the district court is not bound by the parties’ stipulations. United States v. Forbes,

888 F.2d 752, 754 (11th Cir. 1989). The Guidelines also provide that “[t]he court

is not bound by [the parties’] stipulation, but may with the aid of the presentence

report, determine the facts relevant to sentencing.” U.S.S.G. § 6B1.4. As the

guidelines commentary notes, “the court cannot rely exclusively upon stipulations

in ascertaining the factors relevant to the determination of sentence.” U.S.S.G.

§ 6B1.4 (commentary). “Rather, in determining the factual basis for the sentence,

the court will consider the stipulation, together with the results of the presentence

investigation, and any other relevant information.” Id. In calculating Craft’s

sentence, the district court considered the stipulation, together with other relevant

information, including the results of the presentence investigation and a forensic

analysis which revealed that Craft possessed more than 3,900 images of child

pornography. The court did not err in its application of the Guidelines and we

affirm.

       AFFIRMED.


       1
         “[I]n assessing a district court’s imposition of an offense-level enhancement, we review
the court’s findings of fact for clear error and its application of the Sentencing Guidelines de
novo.” United States v. Lopez-Garcia, 565 F.3d 1306, 1313 (11th Cir. 2009) (internal quotation
marks omitted).


                                                3